NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JAN 15 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

CARLOS RIVERA-RUEDA,                             No.   19-72993

                Petitioner,                      Agency No. A200-568-437

 v.
                                                 MEMORANDUM*
JEFFREY A. ROSEN, Acting Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted January 13, 2021**
                                 Pasadena, California

Before: CALLAHAN and WATFORD, Circuit Judges, and RAKOFF,*** District
Judge.

      Carlos Rivera-Rueda petitions for review of the Board of Immigration

Appeals’ (BIA) decision dismissing his appeal from an immigration judge’s (IJ)


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Jed S. Rakoff, United States District Judge for the
Southern District of New York, sitting by designation.
                                                                          Page 2 of 4

denial of his application for withholding of removal under § 241(b)(3) of the

Immigration and Nationality Act, 8 U.S.C. § 1231(b)(3), and protection under the

Convention Against Torture (CAT). Because the BIA’s determinations were

supported by substantial evidence, we deny Rivera-Rueda’s petition for review.

      1. We review adverse credibility findings under a substantial evidence

standard, considering the totality of circumstances and applying a “rule-of-reason

analysis” to ensure the agency’s determination is supported by “specific and cogent

reasons” and considers all relevant factors in accordance with the REAL ID Act.

Shrestha v. Holder, 590 F.3d 1034, 1039–40, 1044 (9th Cir. 2010). Here, the BIA

did not err in affirming the IJ’s adverse credibility finding. The BIA relied on

Rivera-Rueda’s failure to inform immigration officials of his past harm in Mexico

during numerous interactions at the border and his willingness to return to Mexico

following these apprehensions, both of which are valid bases for an adverse

credibility finding. See id. at 1039–40 (identifying implausibility and

inconsistencies as relevant considerations); Loho v. Mukasey, 531 F.3d 1016,

1017–18 (9th Cir. 2008) (holding that an IJ’s reliance on petitioner’s voluntary

return in rendering an adverse credibility finding was appropriate). During the

withholding hearing, the IJ provided Rivera-Rueda with an opportunity to explain

these discrepancies, as the IJ asked Rivera-Rueda about his failure to inform
                                                                          Page 3 of 4

immigration officials of his fear of returning to Mexico and his willingness to

return. Substantial evidence therefore supports the BIA’s conclusions.

      2. Although the adverse credibility finding itself provides a sufficient basis

for denying Rivera-Rueda’s eligibility for withholding of removal, we also find no

error in the BIA’s determination that he would not be entitled to withholding even

if he had been found credible. Rivera-Rueda seeks withholding on the basis of his

membership in three particular social groups: “kinship,” “crime witness subjected

to police,” and “criminal extortion.” Even if one or more of these were cognizable

social groups under the INA, there is no nexus between these groups and Rivera-

Rueda’s alleged fear. Rivera-Rueda repeatedly indicated that his fear of harm is

based on his status as someone who recently returned from the United States,

appears American, and thus might be assumed to have money. We have held,

however, that this is not a cognizable particular social group. See Delgado-Ortiz v.

Holder, 600 F.3d 1148, 1151–52 (9th Cir. 2010) (holding that “returning Mexicans

from the United States” was not a cognizable social group for purposes of

establishing a protected ground); see also Flores-Vega v. Barr, 932 F.3d 878, 887

(9th Cir. 2019) (holding substantial evidence supported BIA’s denial of

withholding where claimed reason for targeting was “because people in Mexico

would know he came from the United States and would assume his family had

money for a ransom”).
                                                                          Page 4 of 4

      3. Substantial evidence also supports the BIA’s conclusion that Rivera-

Rueda is not eligible for protection under CAT. Although an “adverse credibility

determination is not necessarily a death knell to CAT protection,” Rivera-Rueda

needed to provide reports that alone compel the conclusion that he is more likely

than not to be tortured if returned to Mexico. Shrestha, 590 F.3d at 1048–49

(citing 8 C.F.R. § 1208.16(c)(2)). Rivera-Rueda provided country conditions

evidence demonstrating that police corruption and violence are widespread in

Mexico, but he has not shown a risk particular to him and thus has failed to

establish his entitlement to protection under CAT. See Delgado-Ortiz, 600 F.3d at

1152 (“Petitioners’ generalized evidence of violence and crime in Mexico is not

particular to Petitioners and is insufficient to meet [the CAT] standard.”).

      PETITION FOR REVIEW DENIED.

      Rivera-Rueda’s motion for stay of removal (Dkt. 1) is DENIED as moot.